 



Exhibit 10.28

Summary of Executive Officer Compensation

                    Executive   Base Annual       Annual Compensation   Other
Officer   Salary   Annual Bonus   under MBO Program   Compensation
 
Robert Schneider

  € 350,0001
  2004
50% of base salary, if
Registrant makes an
operating profit for second
half of 2004; and an
additional 50% of base
salary if Registrant makes
an operating profit
exceeding $2,000,000 for
the second half of 2004
  N/A
  Use of Company car, BMW 5 series
 
               

      Post 2004
50% of base salary, if
Registrant makes an
operating profit for full
year        
 
Steven Moore

  $200,0001   2004
50% of base salary, if
Registrant makes an
operating profit for second
half of 2004; and an
additional 50% of base
salary if Registrant makes
an operating profit
exceeding $2,000,000 for
the second half of 2004
  N/A    
 
               

      Post 2004
50% of base salary, if
Registrant makes an
operating profit for full
year
       
 
Colas Overkott

  € 200,0001   N/A
  Up to € 40,000 upon
achievement of objectives
in accordance with MBO
Program
  Use of Company car,
BMW 5 series; or
competitive car
allowance
 

              Up to € 2,500 annually
for tax consulting
resulting from European
residency outside
Germany

 
Ingo Zankel

  € 200,000
  Up to € 100,000 upon
achievement of annual
targets established by the
Board of Directors and
CEO.   Up to € 50,000 upon
achievement of objectives
in accordance with MBO
Program
  Use of Company car,
BMW 5 series; or up to
€ 1,250 monthly in car
allowance

 



1  This number reflects the officer’s base salary as established by SCM
Microsystems’ Board of Directors, prior to the officer’s participation in the
executive compensation arrangement described in the Company’s Current Report on
Form 8-K filed on September 21, 2004, pursuant to which such officer may opt to
receive an option to purchase 50 shares of the Company’s Common Stock for each
$100 reduction in annual base salary.

